DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 4/05/2021. The amendments filed on 4/05/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran Baby Sarojam et al. (U.S. Pub. No. 20140194742) hereinafter Sundaran, in view of Sly et al. (U.S. Pub. No. 20150109193) hereinafter Sly, in view of Parker et al. (U.S. Pub. No. 20130307771) hereinafter Parker, in view of Sui (U.S. Pub. No. 20070276244) hereinafter Sui, in further view of Shetty et al. (U.S. Pub. No. 20140215340) hereinafter Shetty.  
Regarding claim 1, primary reference Sundaran teaches:

an ultrasound probe used for ultrasound transmission/reception (figure 1, ultrasound probe 120; paragraph [0019], lines 11); 
circuitry configured to: 
detect an operating state of the ultrasound probe ([0028]; [0036], “the motion sensing system 119 may additionally include a camera 139, which could detect the position and orientation of the probe”; [0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the operating state of “the image acquisition mode”; [0042]; [0043]; [0046]; [0051]); 
determine whether the detected operating state of the ultrasound probe matches a predetermined condition ([0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the operating state of “the image acquisition mode”, the “image acquisition mode” is considered to be the predetermined condition, the other possible predetermined condition for matching the operating state to is the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]); and 
accept operation information input by at least one of gesture and speech by the operator when the operating state matches the predetermined condition ([0036]; [0037]; [0038]; [0040]; [0041], the probe contact with a target area for imaging which is considered to be detecting the probe in the operating state of “the image acquisition mode”, the “image acquisition mode” is considered to be the predetermined condition, 
Primary reference Sundaran fails to teach:
Determine whether a period of time for which the operating is watching the display matches a predetermined condition
Accept operation information input by at least one of gesture and speech by the operator when the period of time matches the predetermined condition
However, the analogous art of Sly of an electronic device with a non-contact human input system (abstract) teaches:
Determine whether a period of time for which the operating is watching the display matches a predetermined condition ([0014]; [0016]; [0017]; [0038], “eye tracking may be combined with certain detection algorithms to enable user interface interaction, such as providing a selection with a cursor if a user focuses his or her eye on an interface selection display for at least a predefined period of time (looking at a button for at least three seconds, as one non-limiting example)”; [0039])
Accept operation information input by at least one of gesture and speech by the operator when the period of time matches the predetermined condition ([0014]; [0016]; [0017]; [0038], “eye tracking may be combined with certain detection algorithms to enable user interface interaction, such as providing a selection with a cursor if a user focuses his or her eye on an interface selection display for at least a predefined period of time (looking at a button for at least three seconds, as one non-limiting example)”; [0039])

Primary reference Sundaran fails to teach:
Detect a direction of a face of an operator of the ultrasound probe
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches:
Detect a direction of a face of an operator of the ultrasound probe (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11; [0036]; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound gesture recognition system of Sundaran and Sly with the face direction detection feature as taught by Parker because look-to-interact systems shorten the communication path to any desired result by combining visual cues with context-appropriate speech expressions and gestures to form a complete command structure (paragraph [0007], lines 10-14). 
Primary reference Sundaran further fails to teach:
A display configured to display information for an examination of a subject; 
Determine a distance between the operator and the display matches a predetermined condition

A support mechanism configured to support the display in such a manner to enable the display to face in multiple directions; 
Control the support mechanism to cause the display to face in the direction of the face of the operator based on the detected direction of the face of the operator, when the operating state matches the predetermined condition. 
However, the analogous art of Sui of a medical diagnostic ultrasound system responsive to user position (abstract) teaches:
A display configured to display information for an examination of a subject (figure 1, display 14; [0015]; [0016]; [0025]); 
Determine a distance between the operator and the display matches a predetermined condition ([0020], relative position between the user and the ultrasound imaging system may be determined; [0021]; [0022]; [0023], relative position between the sensor and the user is considered to be a distance between the operator and the display; [0024]; [0028]; [0032], desired component location or motor operation for possible sensor outputs; [0034]; [0035], or a particular position (distance from the sensor); [0036]-[0039]; [0040], any threshold amount of user change in position may be used to cause a change in position of the system or component; [0041]; [0042], maintain a desired distance or proximity to the user)
An the operating state match the predetermined condition including a preset distance, wherein the distance matches the predetermined condition if the distance is 
A support mechanism configured to support the display in such a manner to enable the display to face in multiple directions (figure 1, display 14 and motor 22; [0005]; [0006]; [0007]; [0013]; [0015]; [0016]; [0021]; [0025]-[0028]; [0034]-[0042]); 
Control the support mechanism to cause the display to face in the direction of the face of the operator based on the detected direction of the face of the operator, when the distance and the operating state matches the predetermined condition ([0005]-[0007]; [0013]-[0016]; [0020], relative position between the user and the ultrasound imaging system may be determined; [0021]; [0022]; [0023], relative position between the sensor and the user is considered to be a distance between the operator and the display; [0024]; [0025]-[0028]; [0032], desired component location or motor operation for possible sensor outputs; [0034]; [0035], or a particular position (distance from the sensor); [0036]-[0039]; [0040], any threshold amount of user change in position may be used to cause a change in position of the system or component; [0041]; [0042], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound gesture recognition system of Sundaran, Sly, and Parker with control of the display to follow the user face position as taught by Sui because while moving an ultrasound probe the configuration of the imaging system may be inconvenient, difficult, or uncomfortable for viewing and this enables the system to follow the user as the user leans or moves during a procedure providing an easier viewing of the system ([0003]; [0005]).  
Primary reference Sundaran fails to teach:
not accept the operation information input when the operating state does not match the predetermined condition
However, the analogous art of Shetty of an electronic device with a gesture control and interpretation system (abstract) teaches:
not accept the operation information input when the operating state does not match the predetermined condition ([0029], “certain gestures may be invalid or unrecognized in certain contextual modes, thereby allowing the creation of a contextual mode that is less susceptible to accidental or unintentional gestures”; [0030]; [0049], “certain commands may be unavailable in selected overlays”; therefore when in certain modes as claimed by “an operating state does not match the predetermined condition”, the gesture recognition system does not accept the operation information input by the user; [0054]; [0062]; [0131]; [0132]. Note that in the combined invention with Sundaran, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound gesture recognition system of Sundaran, Sly, Parker, and Sui with the gesture limitation feature when not in a specific operating state as taught by Shetty because it enables the device to operate in a manner that is less susceptible to accidental or unintentional gestures ([0029]). 
Regarding claim 2, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further teaches:
wherein the circuitry is further configured to further detect contact/non-contact of the ultrasound probe with respect to an object as the probe operating state (paragraph [0041], lines 15-17; keeping the probe on the target area is considered to be detection of contact with respect to an object).
Regarding claim 4, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further fails to teach:
cause a display to display a guidance message or an icon which indicates that acceptance by at least one of gesture and speech is ready
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches:

Regarding claim 5, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further fails to teach:
Wherein the circuitry configured to detect the direction of the face of the operator comprises circuitry configured to detect the direction of the face of the operator based on image data obtained by imaging the operator as the operating state; and
Wherein the circuitry is further configured to determine whether the direction of the face of the operator is a direction of the display
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches:
Wherein the circuitry configured to detect the direction of the face of the operator comprises circuitry configured to detect the direction of the face of the operator based on image data obtained by imaging the operator as the operating state; and (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11); and 
Wherein the circuitry is further configured to determine whether the direction of the face of the operator is a direction of the display (paragraph [0036], lines 3-8; paragraph [0039], lines 6-8).

detect the operating state including a use state of the ultrasound probe ([0028]; [0036], “the motion sensing system 119 may additionally include a camera 139, which could detect the position and orientation of the probe”; [0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the use state as the operating state of “the image acquisition mode” or alternatively an “image processing mode”; [0042]; [0043]; [0046]; [0051]), 
the position of the operator of the ultrasound probe (paragraph [0036], lines 5-10; note specifically the gestures performed by the user which is considered the operator of the ultrasound probe), and 
a contact state of the ultrasound probe with respect to the object (paragraph [0041], lines 15-17; keeping the probe on the target area is considered to be detection of contact with respect to an object).
Regarding claim 9, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further teaches:
 the operating state including a use state of the ultrasound probe ([0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the use state of “the image acquisition mode”, or the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]), 

the direction of the face of the operator
a position of a hand of the operator
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches:
the direction of the face of the operator (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11), and 
a position of a hand of the operator (paragraph [0034], lines 8-13).
Regarding claim 10, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further fails to teach: 
accept an operation information input by at least one of gesture and speech from a person other than the operator upon detecting predetermined input information by at least one of gesture and speech from the person other than the operator
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches: 
accept an operation information input by at least one of gesture and speech from a person other than the operator upon detecting predetermined input information by at least one of gesture and speech from the person other than the operator (paragraph [0043], lines 1-19).
Regarding claim 11, primary reference Sundaran teaches:
An ultrasound diagnostic apparatus control method (abstract) comprising: 

determining whether the detected operating state of the ultrasound probe matches a predetermined condition ([0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the operating state of “the image acquisition mode”, the “image acquisition mode” is considered to be the predetermined condition, the other possible predetermined condition for matching the operating state to is the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]), and 
accepting operation information input by at least one of gesture and speech by the operator when the operating state matches the predetermined condition ([0036]; [0037]; [0038]; [0040]; [0041], the probe contact with a target area for imaging which is considered to be detecting the probe in the operating state of “the image acquisition mode”, the “image acquisition mode” is considered to be the predetermined condition, the other possible predetermined condition for matching the operating state to is the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051])
Primary reference Sundaran fails to teach:

Accepting operation information input by at least one of gesture and speech by the operator when the period of time matches the predetermined condition
However, the analogous art of Sly of an electronic device with a non-contact human input system (abstract) teaches:
Determining whether a period of time for which the operating is watching the display matches a predetermined condition ([0014]; [0016]; [0017]; [0038], “eye tracking may be combined with certain detection algorithms to enable user interface interaction, such as providing a selection with a cursor if a user focuses his or her eye on an interface selection display for at least a predefined period of time (looking at a button for at least three seconds, as one non-limiting example)”; [0039])
Accepting operation information input by at least one of gesture and speech by the operator when the period of time matches the predetermined condition ([0014]; [0016]; [0017]; [0038], “eye tracking may be combined with certain detection algorithms to enable user interface interaction, such as providing a selection with a cursor if a user focuses his or her eye on an interface selection display for at least a predefined period of time (looking at a button for at least three seconds, as one non-limiting example)”; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound gesture recognition system of Sundaran with the gaze/eye tracking time period feature as taught by Sly 
Primary reference Sundaran further fails to teach:
Detecting a direction of a face of an operator of the ultrasound probe
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches:
Detecting a direction of a face of an operator of the ultrasound probe (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11; [0036]; [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound gesture recognition system of Sundaran and Sly with the face direction detection feature as taught by Parker because look-to-interact systems shorten the communication path to any desired result by combining visual cues with context-appropriate speech expressions and gestures to form a complete command structure (paragraph [0007], lines 10-14). 
Primary reference Sundaran further fails to teach:
Determining whether a distance between the operator and the display matches a predetermined condition
And the operating state match the predetermined condition including a preset distance, wherein the distance matches the predetermined condition if the distance is within the preset distance
Controlling a support mechanism connected to a display to cause the display to face in the direction of the face of the operator based on the detected direction of the 
However, the analogous art of Sui of a medical diagnostic ultrasound system responsive to user position (abstract) teaches:
Determining whether a distance between the operator and the display matches a predetermined condition ([0020], relative position between the user and the ultrasound imaging system may be determined; [0021]; [0022]; [0023], relative position between the sensor and the user is considered to be a distance between the operator and the display; [0024]; [0028]; [0032], desired component location or motor operation for possible sensor outputs; [0034]; [0035], or a particular position (distance from the sensor); [0036]-[0039]; [0040], any threshold amount of user change in position may be used to cause a change in position of the system or component; [0041]; [0042], maintain a desired distance or proximity to the user)
And the operating state match the predetermined condition including a preset distance, wherein the distance matches the predetermined condition if the distance is within the preset distance ([0020], relative position between the user and the ultrasound imaging system may be determined; [0021]; [0022]; [0023], relative position between the sensor and the user is considered to be a distance between the operator and the display; [0024]; [0028]; [0032], desired component location or motor operation for possible sensor outputs; [0034]; [0035], or a particular position (distance from the sensor); [0036]-[0039]; [0040], any threshold amount of user change in position may be used to cause a change in position of the system or component; [0041]; [0042], maintain a desired distance or proximity to the user. With the system configured to 
Controlling a support mechanism connected to a display to cause the display to face in the direction of the face of the operator based on the detected direction of the face of the operator, when the distance and the operating state matches the predetermined condition ([0005]-[0007]; [0013]-[0016]; [0020], relative position between the user and the ultrasound imaging system may be determined; [0021]; [0022]; [0023], relative position between the sensor and the user is considered to be a distance between the operator and the display; [0024]; [0025]-[0028]; [0032], desired component location or motor operation for possible sensor outputs; [0034]; [0035], or a particular position (distance from the sensor); [0036]-[0039]; [0040], any threshold amount of user change in position may be used to cause a change in position of the system or component; [0041]; [0042], maintain a desired distance or proximity to the user figure 1, figure 2. Note that in combination with the gaze detect period of time feature taught by Sly, the combined invention teaches incorporating a period of time to control the support mechanism.; figure 1, display 14 and motor 22; figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound gesture recognition system of Sundaran, Sly, and Parker with control of the display to follow the user face position as taught by Sui because while moving an ultrasound probe the configuration of the imaging system may be inconvenient, difficult, or uncomfortable for viewing and this enables the system to follow the user as the user leans or moves during a procedure providing an easier viewing of the system ([0003]; [0005]).  

Not accepting the operation information input when the operating state does not match the predetermined condition; and. 
However, the analogous art of Shetty of an electronic device with a gesture control and interpretation system (abstract) teaches:
Not accepting the operation information input when the operating state does not match the predetermined condition ([0029], “certain gestures may be invalid or unrecognized in certain contextual modes, thereby allowing the creation of a contextual mode that is less susceptible to accidental or unintentional gestures”; [0030]; [0049], “certain commands may be unavailable in selected overlays”; therefore when in certain modes as claimed by “an operating state does not match the predetermined condition”, the gesture recognition system does not accept the operation information input by the user; [0054]; [0062]; [0131]; [0132]. Note that in the combined invention with Sundaran, Sly, Parker, and Sui, the not accepting of an information input is taught to incorporate the distance and period of time being outside the programmed predetermined condition); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound gesture recognition system of Sundaran, Sly, Parker, and Sui with the gesture limitation feature when not in a specific operating state as taught by Shetty because it enables the device to operate in a manner that is less susceptible to accidental or unintentional gestures ([0029]). 

detecting contact/non-contact of the ultrasound probe with respect to an object as the operating state (paragraph [0041], lines 15-17; keeping the probe on the target area is considered to be detection of contact with respect to an object).
Regarding claim 14, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further fails to teach:
causing a display to display a guidance message or an icon which indicates that acceptance by at least one of gesture and speech is ready
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches: 
causing a display to display a guidance message or an icon which indicates that acceptance by at least one of gesture and speech is ready (paragraph [0060], lines 1-13; paragraph [0061], lines 1-10; the displayed circle on the display with reference to a user’s gaze is considered to be the icon that indicates readiness to accept commands, the voice commands are considered to be the subsequent speech control).
Regarding claim 15, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further fails to teach:

The method further comprising determining whether the direction of the face of the operator is a direction of the display
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches: 
Wherein detecting the direction of the face of the operator comprises detecting the direction of the face of the operator based on image data obtained by imaging the operator as the operating state (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11); and 
The method further comprising determining whether the direction of the face of the operator is a direction of the display (paragraph [0036], lines 3-8; paragraph [0039], lines 6-8).
Regarding claim 17, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further teaches: 
detecting the operating state including a use state of the ultrasound probe ([0028]; [0036], “the motion sensing system 119 may additionally include a camera 139, which could detect the position and orientation of the probe”; [0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the use state as the operating state of “the image 
the position of the operator of the ultrasound probe (paragraph [0036], lines 5-10; note specifically the gestures performed by the user which is considered the operator of the ultrasound probe), and 
a contact state of the ultrasound probe with respect to the object (paragraph [0041], lines 15-17; keeping the probe on the target area is considered to be detection of contact with respect to an object).
Regarding claim 19, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further teaches:
detecting the operating state including a use state of the ultrasound probe [0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the use state of “the image acquisition mode”, or the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]), 
Primary reference Sundaran further fails to teach: 
the direction of the face of the operator
a position of a hand of the operator
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches: 
the direction of the face of the operator (paragraph [0032], lines 1-8; paragraph [0034], lines 8-11), and 

Regarding claim 20, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further fails to teach:
further comprising accepting an operation information input by at least one of gesture and speech from a person other than the operator upon detecting predetermined input information by at least one of gesture and speech from the person other than the operator
However, the analogous art of Parker of a gesture recognition system for interacting with a computer interface (abstract) teaches: 
further comprising accepting an operation information input by at least one of gesture and speech from a person other than the operator upon detecting predetermined input information by at least one of gesture and speech from the person other than the operator (paragraph [0043], lines 1-19).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran, in view of Sly, in view of Parker, in view of Sui, in further view of Shetty, as applied to claims 1 or 11 above and further in view of Nakano (U.S. Pub. No. 20110262006) hereinafter Nakano.   
Regarding claim 3, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further teaches:
wherein the circuitry is further configured to: 

Primary reference Sundaran fails to teach: 
determine whether the position of the operator falls within a preset range
However, the analogous art of Nakano of a gesture command based command system (paragraph [0016]) teaches: 
determine whether the position of the operator falls within a preset range (paragraph [0045], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the predetermined range classifier system as taught by Nakano because the use of an angular range allows for a positional relationship to be used as an identification condition (paragraph [0044], lines 4-8). 
Regarding claim 13, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further teaches:
detecting a position of the operator of the ultrasound probe as the operating state (paragraph [0036], lines 5-10; note specifically the gestures performed by the user which is considered the operator of the ultrasound probe); and 
Primary reference Sundaran fails to teach: 
determining whether the position of the operator falls within a preset range

determining whether the position of the operator falls within a preset range (paragraph [0045], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the predetermined range classifier system as taught by Nakano because the use of an angular range allows for a positional relationship to be used as an identification condition (paragraph [0044], lines 4-8). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran, in view of Sly, in view of Parker, in further view of Sui, in further view of Shetty, as applied to claims 1 or 11 above and further in view of Jacobsen et al. (U.S. Pub. No. 20120287284) hereinafter Jacobsen, in further view of Nakano.   
Regarding claim 6, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further fails to teach:
detect a body axis angle of the operator with respect to a vertical direction based on the image data obtained by imaging the operator as the operating state
However, the analogous art of Jacobsen of gesture and voice command based computer system control (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the body axis angle detection feature as taught by Jacobsen because it using an overall body orientation axis allows for the user to simultaneously use hand movements or arm gestures for further configuration (paragraph [0055], lines 23-28). 
Primary reference Sundaran further fails to teach: 
determine whether the detected body axis angle of the operator relative to the vertical direction falls within a preset range
However, the analogous art of Nakano of a gesture command based command system (paragraph [0016]) teaches: 
determine whether the detected body axis angle of the operator relative to the vertical direction falls within a preset range (paragraph [0045], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, Shetty, and Jacobsen with the predetermined range classifier system as taught by Nakano because the use of an angular range allows for a positional relationship to be used as an identification condition (paragraph [0044], lines 4-8). 

detecting a body axis angle of the operator with respect to a vertical direction based on the image data obtained by imaging the operator as the operating state
However, the analogous art of Jacobsen of gesture and voice command based computer system control (abstract) teaches:
detecting a body axis angle of the operator with respect to a vertical direction based on the image data obtained by imaging the operator as the operating state (paragraph [0055], lines 23-28; the cameras detect the body axis, specifically the second axis detected is a vertical axis); and 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the body axis angle detection feature as taught by Jacobsen because it using an overall body orientation axis allows for the user to simultaneously use hand movements or arm gestures for further configuration (paragraph [0055], lines 23-28). 
Primary reference Sundaran further fails to teach: 
determining whether a body axis angle of the operator relative to a vertical direction falls within a preset range
However, the analogous art of Nakano of a gesture command based command system (paragraph [0016]) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, Shetty, and Jacobsen with the predetermined range classifier system as taught by Nakano because the use of an angular range allows for a positional relationship to be used as an identification condition (paragraph [0044], lines 4-8). 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran, in view of Sly, in view of Parker, in further view of Sui, in further view of Shetty, as applied to claims 1 or 11 above and further in view of Jacobsen. 
Regarding claim 8, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 1. Primary reference Sundaran further teaches: 
detect the operating state including a use state of the ultrasound probe ([0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the use state of “the image acquisition mode”, or the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]), 
a contact state of the ultrasound probe with respect to the object (paragraph [0041], lines 15-17; keeping the probe on the target area is considered to be detection of contact with respect to an object).

a body axis angle of the operator of the ultrasound probe with respect to a vertical direction
However, the analogous art of Jacobsen of gesture and voice command based computer system control (abstract) teaches:
a body axis angle of the operator of the ultrasound probe with respect to a vertical direction (paragraph [0055], lines 23-28; the cameras detect the body axis, specifically the second axis detected is a vertical axis), and 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the body axis angle detection feature as taught by Jacobsen because it using an overall body orientation axis allows for the user to simultaneously use hand movements or arm gestures for further configuration (paragraph [0055], lines 23-28). 
Regarding claim 18, the combined references of Sundaran, Sly, Parker, Sui, and Shetty teach all of the limitations of claim 11. Primary reference Sundaran further teaches:
detecting the operating state including a use state of the ultrasound probe ([0040]; [0041], specifically lines 15-27 detail the detection of the probe contact with a target area for imaging which is considered to be detecting the probe in the use state of “the image acquisition mode”, or the “image processing mode”; [0042]; [0043]; [0044]; [0046]; [0051]), 

Primary reference Sundaran fails to teach: 
a body axis angle of the operator of the ultrasound probe with respect to a vertical direction
However, the analogous art of Jacobsen of gesture and voice command based computer system control (abstract) teaches:
a body axis angle of the operator of the ultrasound probe with respect to a vertical direction (paragraph [0055], lines 23-28; the cameras detect the body axis, specifically the second axis detected is a vertical axis), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined gesture command based ultrasound system of Sundaran, Sly, Parker, Sui, and Shetty with the body axis angle detection feature as taught by Jacobsen because it using an overall body orientation axis allows for the user to simultaneously use hand movements or arm gestures for further configuration (paragraph [0055], lines 23-28).

Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s argument on page 9 of the remarks, the applicant argues that the Sui reference (‘244 publication) fails to teach to the limitation of 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793